DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after December 9, 2016, is being examined under the first inventor to file provisions of the AIA .
In an Amendment filed on December 28, 2021, claims 1, 3-9, 11-13, and 15-17, 19, and 20 were amended and claims 2, 10, and 18 were cancelled.
Claims 1, 3-9, 11-17, 19, and 20 are currently pending and under examination, of which claims 1, 9, and 17 are independent claims. 

Response to Amendment
Applicant’s amendments to the specification have overcome the objections previously set forth.
Applicant’s amendments to the claims have overcome the objections previously set forth.

Response to Arguments
In the Amendment, it is argued that “Lambert merely describes that a temperature for a pet mode can be adjusted and displayed on a display in the vehicle. Lambert does not describe that the set value corresponding to the pet itself is updated when the temperature is adjusted. Lambert does not describe that a subsequent pet mode uses the adjusted temperature.”  The Office respectfully disagrees.  Lambert: Page 2 (“Earlier this year, Tesla built on the feature to release ‘Dog Mode’, which keeps climate control and display a message on the screen that clearly displays the temperature and reassures passerby’s that any animal inside the vehicle is fine.”) Lambert: Page 3 (“Once enabled, Dog Mode will now restrict any manual climate Lambert also explains at the bottom of page 2 and page 3 that the fan speed can be changed when the Dog Mode is activated.  Thus, the owner adjusting temperature while in dog mode reads on “receive a user input … while the air conditioner operates according to the first set value in the pet mode”.  Further, the temperature adjusted from the dog mode temperature to the adjusted temperature reads on “change the set value of the air conditioner to a second set value”.  Thus, contrary to the contentions made in the Amendment, a subsequent pet mode uses the adjusted temperature.
In the Amendment, it is also argued that “Lambert describe that the temperature is a default temperature for the pet mode but does not describe that the temperature is based on the pet. The adjustment cannot be described as updating a temperature corresponding to the pet.”  The Office respectfully disagrees.  The adjustment of the temperature of the vehicle while in Dog Mode is a change from the original temperature that was set when Dog Mode was first enabled for pet safety. See Page 2, third paragraph.  Such change reads on an updated temperature that the vehicle interior is to be controlled.  Therefore, Lambert cures the deficiencies of Heintzelman and Suzuki and teaches “update the set value corresponding to the pet from the first set value to the second set value” as recited in amended claim 1. 

Claim Objections
The following claim is objected to because of the following informalities:  
Claim 5, line 4, insert “a” before “time”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 9, 11, 12, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman et al. (US Patent Publication No. 2020/0281165 A1) (“Heintzelman”) in view of Suzuki et al. (JP 2010-145067 A) (“Suzuki”) and further in view of Lambert, Fred. Tesla starts pushing fix to its ‘Dog Mode’ in incredible turnaround. Electrek [retrieved 2021-09-20]. Retrieved from the Internet <URL: https://electrek.co/2019/08/02/tesla-pushing-fix-dog-mode/> (“Lambert”).
Regarding independent claim 1, Heintzelman teaches:
An air conditioner comprising: Heintzelman: Paragraph [0041] (“…a home automation system including a comfort system (e.g., an HVAC system)…”)
a communicator; Heintzelman: Paragraph [0063] (“FIG. 3 is an illustrative schematic block diagram of the HVAC controller 22 in communication with the security system controller 38 of FIG. 2. As discussed above with reference to FIG. 2, the HVAC controller 22 and/or the security system controller 38 may be accessed and/or controlled from a remote location over the first network 56 and/or the second network 60 using a remote wireless device 52 such as, for example, a smart phone, a tablet computer, a laptop or personal computer, a wireless network-enabled key fob, an e-reader, and/or the like. In some instances, the HVAC controller 22 may be a thermostat, but this is not required. As shown in FIG. 3, the HVAC controller 22 and the security system controller 38 may each include a communications block 76, 77 having a first [The first network reads on “a communicator”.]
a memory including at least one instruction; and Heintzelman: Paragraph [0063] (“The respective memory 80, 81 of the illustrative HVAC controller 22 and the security system controller 38 may be in communication with the respective processor 78, 79.”)
a processor coupled to the communicator and the memory and configured to control the air conditioner, wherein the processor, by executing the at least one instruction, is further configured to: Heintzelman: Paragraph [0063] [As described above.] [The HVAC controller in communication with a processor 78 reads on “a processor”.]
obtain information regarding a pet via the communicator and Heintzelman: Paragraph [0082] (“To begin, the user may use the controller 204 (or a remote device 226) to send a request to obtain the rules database to the external server(s) 212, as shown at block 302. Alternatively, or additionally, the controller 204 may automatically request the rules database. The user may provide information related to the pet or pets in the building along with the request. The external server(s) 212 may determine which particular set of rules in the network rules database 222 most closely align with the characteristics of the user's pet(s). The external server(s) 212 may then send the appropriate set of rules back to the controller 204, as shown at block 304. The rules received at the controller 204 may be stored within the controller 204 or in a remote location (e.g., a cloud network), as shown at block 306.”) Heintzelman: Paragraph [0010] (“…the rule defined event for at least one rule may comprise a detected temperature that remains above a predetermined temperature over a predetermined period of time.”) Heintzelman: Paragraph [0079] (“The rules database 210 may be downloaded onto the controller 204 located [The requested information related to the pet reads on “obtain information regarding a pet”. As shown in FIG. 5, the network 214 reads on “the communicator”.] identify  a first set value of the air conditioner corresponding to the pet based on the obtained information; Heintzelman: Paragraph [0058] (“In some cases, for example, the HVAC controller 22 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the second network 60.”) Heintzelman: Paragraph [0078] (“The building automation system(s) 202 may maintain a second, or rules, database 210 including a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraph [0082] [As described above.] Heintzelman: Paragraph [0087] (“As can be seen in FIG. 8, in some cases, the data from a single sensor meeting a predetermined criteria may be sufficient to generate a recommendation, as shown at rows 502, 508, 514…Some rule defined events which may result in a recommendation include, but are not limited to, … a temperature of the pet above and/or below a predetermined temperature (e.g., using thermal imaging), combinations of any of [The generated recommendation for the temperature setting for the HVAC system of the pet during pet monitoring reads on “identify a first set value of the air conditioner corresponding to the pet”.  The detectable or sensed condition based on the data received from the sensors reads on “based on the obtained information”.] 
obtain an event for entering a pet mode; … Heintzelman: Paragraph [0083] (“It is contemplated that the controller 204 may be configured to collect data in response to a particular event, such as, but not limited to …an HVAC system entering an “away” mode,… activation of a button on the controller 204 etc. Alternatively, or additionally, the sensors 206 may continually collect data. The sensors 206 may be configured to sense a condition within the building or a particular room of the building. Some illustrative conditions may include, but are not limited to, motion, temperature, sound, humidity, etc.”) Heintzelman: Paragraph [0087] (“Referring briefly to FIG. 8…the rules database 500 is provided as an example of some rules that may be generated for monitoring a pet, such as, but not limited to a dog or a cat… Some rule defined events which may result in a recommendation include, but are not limited to, … a detected temperature over a predetermined temperature, a detected humidity over a predetermined humidity, a detected temperature under a predetermined temperature, a temperature of the pet above and/or below a predetermined temperature (e.g., using thermal imaging), combinations of any of proceeding, and/or any of the preceding (or combinations thereof) occurring for a predetermined length of time.”) [When entering the “away” mode or the activation of a button on the controller to monitor the pet based on detected temperature reads on “obtain an event”.  The monitoring of the temperature and humidity of a pet during the “away” mode reads on “entering a pet mode”.]
Heintzelman does not expressly teach that based on the air conditioner entering the pet mode according to the event, “control a set value of the air conditioner according to the first set value” and “receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; and update the set value corresponding to the pet from the first set value to the second set value”.  However, Suzuki describes setting temperature of an air conditioner switched according to pets in a room. Suzuki teaches:
based on the air conditioner entering the pet mode according to the event, Suzuki: Paragraph [0018] (“This air conditioner includes an indoor unit 1 that is an air conditioner body…”) Suzuki: Paragraph [0044] (“In such a configuration, when the pet mode button 24 of the remote controller 3 is pressed when the indoor unit 1 is not in the pet mode operation, the pet mode operation ON signal is sent from the remote controller 3 to the indoor unit 1. It is transmitted together with the set temperature data at the time of mode operation, and the pet mode operation of the indoor unit 1 is started. In addition, as a case where pet mode driving operation is performed, the case where a person goes out leaving a pet indoors is mentioned.”) [The indoor unit 1 reads on “the air conditioner”.  The pressing of the pet mode button when the person goes out leaving a pet indoors reads on “entering the pet mode according to the event”.] control a set value of the air conditioner according to the first set value; Suzuki: Paragraph [0052] (“The pet mode button 24A is a button for turning on / off the pet mode operation. Here, in the pet mode operation described in the second embodiment, the set temperature of the indoor unit 1 is switched to a temperature at which a pet in the room feels comfortable. The room temperature at which a pet feels comfortable varies depending on the type of pet.”) Suzuki: Suzuki: Paragraph [0054] (“FIG. 6 shows a pet-specific comfort temperature table 29 that associates the pet type with a comfortable temperature range (Tpe) at which the pet feels comfortable, and is stored in the ROM of the control unit 18. When the pet type selection screen 27 is displayed, when the pet type selection button 26 is pressed again, the comfortable temperature range (Tpe) of the pet on which the cursor 28 is displayed is selected. The selected comfortable temperature range (Tpe) is transmitted to the indoor unit 1 as the indoor set temperature range ...”) Suzuki: Paragraph [0045] (“When the pet mode operation is started, the indoor unit 1 is maintained so that the room temperature is maintained within the set temperature range of the pet mode operation (for example, a temperature that does not become 10 ° C. or lower in winter and a temperature that does not exceed 32 ° C. in summer). Is driven.”) [When pressing the pet mode button 24A, controlling the indoor unit 1 to a room temperature reads on “control a set value of the air conditioner”. The switching or the controlling to the temperature at which a pet in the room feels comfortable reads on “according to a first set value” depending on the type of pet selected reads on “based on the obtained information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman and Suzuki before them, when entering the pet mode according to an event, such as the person being away Heintzelman and Suzuki to control the air conditioner according to a first set value as taught in Suzuki because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent a pet from either suffering from a heat stroke or catching a cold while able to adjust the temperature to save energy. Suzuki Paragraph [0032] During summer, setting temperature (32 ° C.) during the pet mode operation to be higher than the upper limit temperature (for example, 28 ° C.) and setting the temperature (10 ° C.) in winter during the pet mode operation during the heating operation would be advantageous in saving energy. Suzuki Paragraph [0047]
Heintzelman and Suzuki do not expressly teach “receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; and update the set value corresponding to the pet from the first set value to the second set value”.  However, Lambert describes ‘Dog Mode’ that aims to keep unattended pets inside a vehicle at a comfortable temperature while also informing passersby of their safety. Lambert teaches:
receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; Lambert: Page 2 (“Earlier this year, Tesla built on the feature to release ‘Dog Mode’, which keeps climate control and display a message on the screen that clearly displays the temperature and reassures passerby’s that any animal inside the vehicle is fine.”) Lambert: Page 3 (“Once enabled, Dog Mode will now restrict [The owner adjusting temperature while in dog mode reads on “receive a user input … while the air conditioner operates according to the first set value in the pet mode”.]
change the set value of the air conditioner to a second set value according to the received input and control the air conditioner according to the second set value; and Lambert: Pages 2 and 3 [As described above.] [The temperature adjusted from the dog mode temperature to the adjusted temperature reads on “change the set value of the air conditioner to a second set value”.]
update the set value corresponding to the pet from the first set value to the second set value.  Lambert: Pages 2 and 3 [As described above.] [The temperature adjusted is displayed on the screen to notify passerby that any animal inside the vehicle is fine reads on “update the set value corresponding to the pet from the first set value to the second set value”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman and Suzuki before them, to receive a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet model; change the set value of the air conditioner to a second set value according to the received user input and control the air conditioner according to the second set value; and update the set value corresponding to the pet from the first set value to the second set value as taught in Lambert because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a dog or a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, as taught in Heintzelman and Suzuki, Lambert it would keep Lambert Page 1 Once enabled, the dog mode would allow an owner to adjust temperature while operating in a Dog Mode. Lambert Pages 2 and 3
Regarding claim 3, Heintzelman, Suzuki, and Lambert teach all the claimed features of independent claim 1, from which claim 3 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the first set value is a set value for setting a set humidity, a set temperature, and an operating mode of the air conditioner according to the information regarding the pet, and Heintzelman: Paragraph [0058] (“In some cases, for example, the HVAC controller 22 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the second network 60.”) Heintzelman: Paragraph [0078] (“The building automation system(s) 202 may maintain a second, or rules, database 210 including a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraphs [0082] and [0087] [As described above.] [The humidity set points, temperature set points, and operating schedule read “a set humidity, a set temperature, and an operating mode of the air conditioner”.] 
Heintzelman and Suzuki do not expressly teach “the user input is a user input for changing at least one of the set humidity, the set temperature, and the operating mode of the air conditioner”. However, Lambert teaches:
the user input is a user input for changing at least one of the set humidity, the set temperature, and the operating mode of the air conditioner. Lambert: Pages 2 and 3 [As described above.] [The temperature adjusted by the owner reads on “the user input is a user input for changing at least one of … the set temperature…”.]
The motivation to combine Heintzelman, Suzuki, and Lambert, as explained in claim 2, is incorporated herein.
Regarding claim 4, Heintzelman, Suzuki, and Lambert teach all the claimed features of independent claim 1, from which claim 4 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the processor is further configured to receive the information regarding the pet input via a first user interface displayed on a user device via the communicator, and Heintzelman: Paragraph [0080] (“Once the notification has been received at the notification module, the notification may be displayed on the user interface 234, 236 of the device 226, 228.”) Heintzelman: Paragraph [0081] (“The pet owner may enter pet details at the user interface of the controller 204...”) Heintzelman: Paragraph [0072] (“In other cases, the user interface 82, 83 may be a touch screen LCD panel that functions as both display and keypad. The touch screen LCD panel may be adapted to solicit values for a number of operating parameters and/or to [As shown in FIG. 5, the user device 226 reads on “a first user interface” communicating through the network 214, which reads on “the communicator”.]
the information regarding the pet comprises at least one of a type, a breed, a size, and a hair length of a pet. Heintzelman: Paragraph [0081] (“… the rules database 210 may include a plurality of rules established for a particular type of pet, breed of pet, age, weight, etc…The network rules database 222 may include a plurality of different rules sets tailored to different animals, breeds, ages, weights, etc. The appropriate set of rules may be downloaded to the controller 204 in response to a pet owner identifying the details of the pet to the controller 204. The pet owner may enter pet details at the user interface of the controller 204, through a remote device, or through a web client, as described above.”)
Regarding independent claim 9, Heintzelman teaches:
A method for controlling an air conditioner, the method comprising: Heintzelman: Paragraph [0041] (“…a home automation system including a comfort system (e.g., an HVAC system)… the systems and methods described herein may be applied to commercial buildings, hotels, apartment buildings, etc.”)
obtaining information regarding a pet; Heintzelman: Paragraph [0082] (“To begin, the user may use the controller 204 (or a remote device 226) to send a request to obtain the rules database to the external server(s) 212, as shown at block 302. Alternatively, or additionally, the controller 204 may automatically request the rules database. The user may provide information related to the pet or pets in the building along with the request. The external server(s) 212 may determine which particular set of rules in the network rules database 222 most closely align with the characteristics of the user's pet(s). The external server(s) 212 may then send the appropriate set of rules back to the controller 204, as shown at block 304. The rules received at the controller Heintzelman: Paragraph [0010] (“…the rule defined event for at least one rule may comprise a detected temperature that remains above a predetermined temperature over a predetermined period of time.”) Heintzelman: Paragraph [0079] (“The rules database 210 may be downloaded onto the controller 204 located within the residence from an external server(s) 212 over a network 214. The network 214 may be a wide area network or global network (WAN), such as the Internet.”) [The requested information related to the pet reads on “obtaining information regarding a pet”.] identifying a first set value from a set value corresponding to the pet based on the obtained information; Heintzelman: Paragraph [0058] (“In some cases, for example, the HVAC controller 22 may be configured to receive and/or download an HVAC operating schedule and operating parameter settings such as, for example, temperature set points, humidity set points, start times, end times, schedules, window frost protection settings, and/or the like from the web server 66 over the second network 60.”) Heintzelman: Paragraph [0078] (“The building automation system(s) 202 may maintain a second, or rules, database 210 including a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraph [0082] [As described above.] Heintzelman: Paragraph [0087] (“As can be seen in FIG. 8, in some cases, the data from a single sensor [The generated recommendation for the temperature setting for the HVAC system of the pet during pet monitoring reads on “identifying a first set value from a set value corresponding to the pet”.  The detectable or sensed condition based on the data received from the sensors reads on “based on the obtained information”.] 
obtaining an event for entering a pet mode;… Heintzelman: Paragraph [0083] (“It is contemplated that the controller 204 may be configured to collect data in response to a particular event, such as, but not limited to …an HVAC system entering an “away” mode,… activation of a button on the controller 204 etc. Alternatively, or additionally, the sensors 206 may continually collect data. The sensors 206 may be configured to sense a condition within the building or a particular room of the building. Some illustrative conditions may include, but are not limited to, motion, temperature, sound, humidity, etc.”) Heintzelman: Paragraph [0087] (“Referring briefly to FIG. 8…the rules database 500 is provided as an example of some rules that may be generated for monitoring a pet, such as, but not limited to a dog or a cat… Some rule defined events which may result in a recommendation include, but are not limited to, … a detected temperature over a predetermined temperature, a detected humidity over a predetermined humidity, a detected temperature under a predetermined temperature, a temperature of the pet above and/or below a predetermined temperature (e.g., using thermal imaging), combinations of any of proceeding, and/or any of the preceding (or combinations [When entering the “away” mode to monitor the pet based on detected temperature reads on “obtaining an event”.  The monitoring of the temperature and humidity of a pet during the “away” mode reads on “entering a pet mode”.]
Heintzelman does not expressly teach that based on the air conditioner entering the pet mode according to the event, “controlling a set value of the air conditioner according to the first set value” and “receiving a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; operating by changing the set value of the air conditioner to a second set value according to the received user input; and updating the set value corresponding to the pet from the first set value to the second set value”.  However, Suzuki describes setting temperature of an air conditioner switched according to pets in a room. Suzuki teaches:
based on the air conditioner entering the pet mode according to the event, Suzuki: Paragraph [0018] (“This air conditioner includes an indoor unit 1 that is an air conditioner body…”) Suzuki: Paragraph [0044] (“In such a configuration, when the pet mode button 24 of the remote controller 3 is pressed when the indoor unit 1 is not in the pet mode operation, the pet mode operation ON signal is sent from the remote controller 3 to the indoor unit 1. It is transmitted together with the set temperature data at the time of mode operation, and the pet mode operation of the indoor unit 1 is started. In addition, as a case where pet mode driving operation is performed, the case where a person goes out leaving a pet indoors is mentioned.”) [The indoor unit 1 reads on “the air conditioner”.  The pressing of the pet mode button when the person goes out leaving a pet indoors reads on “entering the pet mode according to the event”.] controlling a set value of the air conditioner according to the first set value; Suzuki:  Suzuki: Paragraph [0053] (“The pet type selection button 26 is a button operated to select a set temperature at which the pet feels comfortable according to the type of pet in the room. When the pet type selection button 26 is pressed, a pet type selection screen 27 as shown in FIG. 5 is displayed on the liquid crystal display unit 21 of the remote controller 3A. A cursor 28 for selecting one of the pets is displayed in the pet type selection screen 27 as shown by shading, and this cursor 28 is moved by operating the lift button 25.”) Suzuki: Paragraph [0054] (“FIG. 6 shows a pet-specific comfort temperature table 29 that associates the pet type with a comfortable temperature range (Tpe) at which the pet feels comfortable, and is stored in the ROM of the control unit 18. When the pet type selection screen 27 is displayed, when the pet type selection button 26 is pressed again, the comfortable temperature range (Tpe) of the pet on which the cursor 28 is displayed is selected. The selected comfortable temperature range (Tpe) is transmitted to the indoor unit 1 as the indoor set temperature range ...”) Suzuki: Paragraph [0045] (“When the pet mode operation is started, the indoor unit 1 is maintained so that the room temperature is maintained within the set temperature range of the pet mode operation (for example, a temperature that does not become 10 ° C. or lower in winter and a temperature that does not exceed 32 ° C. in summer). Is driven.”) [When pressing the pet mode button 24A, controlling the indoor unit 1 to a room temperature reads on “control a set value of the air conditioner”. The switching or the controlling to the temperature at which a pet in the room feels comfortable reads on “according to a first set value” depending on the type of pet selected reads on “based on the obtained information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman and Suzuki before them, when entering the pet mode according to an event, such as the person being away from a home and with a pet left in the room, as in Heintzelman and Suzuki to control the air conditioner according to a first set value as taught in Suzuki because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because it would prevent a pet from either suffering from a heat stroke or catching a cold while able to adjust the temperature to save energy. Suzuki Paragraph [0032] During summer, setting temperature (32 ° C.) during the pet mode operation to be higher than the upper limit temperature (for example, 28 ° C.) and setting the temperature (10 ° C.) in winter during the pet mode operation during the heating operation would be advantageous in saving energy. Suzuki Paragraph [0047]
Heintzelman and Suzuki do not expressly teach “receiving a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; operating by changing the set value of the air conditioner to a second set value according to the received user input; and updating the set value corresponding to the pet from the first set value to the second set value”.  However, Lambert describes ‘Dog Mode’ that aims to keep unattended pets inside a vehicle at a comfortable temperature while also informing passersby of their safety. Lambert teaches:
receiving a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; Lambert: Page 2 (“Earlier this year, Tesla built on the feature to release ‘Dog Mode’, which keeps climate control and display a message on the screen that clearly displays the temperature and reassures passerby’s that any animal inside the vehicle is fine.”) Lambert: Page 3 (“Once enabled, Dog Mode will now restrict any manual climate adjustments except for temperature.”) [The owner adjusting temperature while in dog mode reads on “receiving a user input … while the air conditioner operates according to the first set value in the pet mode”.]
operating by changing the set value of the air conditioner to a second set value according to the received input and control the air conditioner according to the second set value; and Lambert: Pages 2 and 3 [As described above.] [The temperature adjusted from the dog mode temperature to the adjusted temperature reads on “operating by changing the set value of the air conditioner to a second set value”.]
updating the set value corresponding to the pet from the first set value to the second set value.  Lambert: Pages 2 and 3 [As described above.] [The temperature adjusted is displayed on the screen to notify passerby that any animal inside the vehicle is fine reads on “updating the set value corresponding to the pet from the first set value to the second set value”]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman and Suzuki before them, receiving a user input for controlling the air conditioner while the air conditioner operates according to the first set value in the pet mode; operating by changing the set value of the air conditioner to a second set value according to the received user input; and updating the set value corresponding to the pet from the first set value to the second set value as taught in Lambert because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a dog or a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, as taught in Heintzelman and Suzuki, Lambert it would keep animals at a safe temperature inside their electric cars. Lambert Page 1 Once enabled, the dog mode would allow an owner to adjust temperature while operating in a Dog Mode. Lambert Pages 2 and 3
Claim 11 recites a method that is implementing the functions of claim 3 with substantially the same limitations.  Therefore, the rejection applied to claim 3 above also applies to claim 11.
Claim 12 recites a method that is implementing the functions of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above also applies to claim 12.
Regarding independent claim 17, Heintzelman teaches:
A non-transitory computer readable medium comprising instructions, that when executed by a processor of an air conditioner, cause the air conditioner to: Heintzelman: Paragraph [0041] (“…a home automation system including a comfort system (e.g., an HVAC system)… the systems and methods described herein may be applied to commercial buildings, hotels, apartment buildings, etc.”) Heintzelman: Paragraph [0063] (“Additionally, the illustrative HVAC controller 22 … may … include a processor (e.g. microprocessor, microcontroller, etc.) 78, 79 and a memory 80, 81.”)

Claim 19 recites a computer readable medium that is implementing the functions of claim 3 with substantially the same limitations.  Therefore, the rejections applied to claim 3 above also applies to claim 19.
Claim 20 recites a computer readable medium that is implementing the functions of claim 4 with substantially the same limitations.  Therefore, the rejections applied to claim 4 above also applies to claim 20.


Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman in view of Suzuki and Lambert and further in view of Takeda et al. (JP 2017-198393 A) (“Takeda”).
Regarding claim 5, Heintzelman, Suzuki, and Lambert teach all the claimed features of independent claim 1, from which claim 5 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, 
wherein the processor is further configured to obtain the information regarding the pet and… Heintzelman: Paragraph [0081] (“…a pet owner identifying the details of the pet to the controller 204. The pet owner may enter pet details at the user interface of the controller 204, ...”) 
Heintzelman, Suzuki, and Lambert do not expressly teach “set information regarding time for entering the pet mode via the communicator, and wherein the event occurs at time Takeda describes that comfort is improved in air conditioning by a convection type air conditioner and a radiation type air conditioner. Takeda teaches:
…set information regarding a time for entering the pet mode via the communicator, and Takeda: Page 12, second full paragraph, first sentence (“The air conditioning control unit 35 operates the convection type air conditioner 4a and the radiation type air conditioner 4b … according to a predetermined operation schedule.”) Takeda: Page 14, third full paragraph, last sentence (“When an operation schedule is set in advance, the convection type air conditioner 4a or the radiation type air conditioner 4b is operated according to the operation schedule.”) Takeda: Page 10, sixth full paragraph, second sentence (“The input information acquisition unit 31 acquires user information related to the user 6 as well as the above-described target temperature for cooling or heating in the air-conditioning area 5 as input information. The user information is, for example, … pet information.”) Takeda: Page 11, second full paragraph, first sentence (“The air conditioning control unit 35 cools or heats the air conditioning area 5 to both the convection air conditioner 4a and the radiant air conditioner 4b at a target temperature set based on the user information acquired by the input information acquisition unit 31. Let Thereby, since the target temperature or target humidity estimated to be optimal according to the user 6 is automatically set, comfort is improved by combining with the ventilation control. When air conditioning is provided for a person or animal who cannot communicate their intention, such as an infant or a pet, the temperature target value can be managed and the airflow can be managed, and it can be used with peace of mind.”) Takeda: Page 4, sixth full paragraph, first sentence (“These terminal device 1, environmental factor detection unit 2, control device 3, convection type air conditioner 4a, and radiation type air conditioner 4b are arranged in house H [Based on pet information including target temperature, the operation schedule set to manage the air conditioner to the target temperature value reads on “set information regarding a time for entering the pet mode”. The communication established via the air conditioner and the network reads on “the communicator”.]
the event occurs at time corresponding to the set information. Takeda: Page 12, second full paragraph, first sentence; Page 14, third full paragraph, last sentence; Page 10, sixth full paragraph, second sentence; Page 11, second full paragraph, first sentence; and Page 4, sixth full paragraph, first sentence [The air conditioner operating according to the predetermined operation schedule including target temperature for cooling or heating based on pet information reads on “the event occurs at time corresponding to the set information”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman, Suzuki, Lambert, and Takeda before them, to set information regarding time for entering the pet mode via the communicator, and wherein the event occurs at time corresponding to the set information as taught in Takeda because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a pet or an animal.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because since the target temperature or target humidity estimated to be optimal according to the user is automatically set, comfort would be improved by combining with the ventilation control. When air conditioning is provided for a person or animal who cannot communicate their intention, such as an infant or a pet, the temperature target value can Takeda Page 11, second full paragraph, second sentence.
 Claim 13 recites a method that is implementing the functions of claim 5 with substantially the same limitations.  Therefore, the rejections applied to claim 5 above also apply to claim 13.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman in view of Suzuki and Lambert and further in view of Izutsu (JP 2018-064471 A) (“Izutsu”).
Regarding claim 6, Heintzelman, Suzuki, and Lambert teach all the claimed features of independent claim 1, from which claim 6 depends. Heintzelman, Suzuki, and Lambert do not expressly teach “the event occurs based only on a pet being in a house by analyzing an image received from a camera located in the house”.  However, Izutsu describes controlling equipment installed in a periphery of the pet depending on the acquired information indicating the state of the pet or the environment of the pet. Izutsu teaches:
The air conditioner according to claim 1, wherein the event occurs based on only a pet being in a house by analyzing an image received from a camera located in the house. Izutsu Page 6, fourth full paragraph, first sentence (“Further, the information processing apparatus 10 detects a room where a pet is present using, for example, an image acquired from the camera 50 or a stereo microphone provided in the control apparatus 20, and controls the room temperature adjustment device 60 installed in the room.”) Izutsu Page 5, tenth full paragraph, second sentence (“For example, the information processing apparatus 10 determines the state of the pet from an image acquired from the camera 50 or information from a sensor Which reads on “analyzing an image received from a camera”.) [In response to detecting the pet is present in a room, controlling the room temperature reads on “the event occurs based on only a pet being in a house”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman, Suzuki, Lambert, and Izutsu before them, to include that the event occurs based only on a pet being in a house by analyzing an image received from a camera located in the house as taught in Satomi because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because the devices installed around the pet are controlled according to the information indicating the state of the pet and the environment around the pet. Accordingly, it is possible to provide a service that allows a pet to spend comfortably according to the situation of the pet. Izutsu Page 7, eight full paragraph, first sentence.
 Claim 14 recites a method that is implementing the functions of claim 6 with substantially the same limitations.  Therefore, the rejections applied to claim 6 above also apply to claim 14.

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Heintzelman in view of Suzuki and Lambert and further in view of Salem et al. (US Patent Publication No. 2019/0309975 A1) (“Salem”).
Regarding claim 7, Heintzelman, Suzuki, and Lambert teach all the claimed features of independent claim 1, from which claim 7 depends. Heintzelman also teaches: 
The air conditioner according to claim 1, further comprising: 
a sensor coupled to the processor and configured to detect indoor environment information, wherein the processor is further configured to: Heintzelman: Paragraph [0044] (“In some cases, the controller(s) 22 may be a thermostat…Such a thermostat may include (e.g. within the thermostat housing) or have access to a temperature sensor for sensing an ambient temperature at or near the thermostat. In some instances, the controller(s) 22 may be a zone controller, or may include multiple zone controllers each monitoring and/or controlling the comfort level within a particular zone in the building or other structure.”)
obtain indoor environment information of a house based on the sensor Heintzelman: Paragraph [0044] [As described above.] and obtain outdoor environment information via the communicator; and… Heintzelman: Paragraph [0067] (“Additionally, the HVAC controller may communicate with a temperature sensor and/or humidity sensor located outside of the building or structure for sensing an outdoor temperature and/or humidity if desired.”) [FIG. 2 shows the HVAC controller wirelessly communicating with the sensors through a wireless communication link, which reads on “the communicator”.]
Heintzelman, Suzuki, and Lambert do not expressly teach “based on a command for entering the pet mode input via a notification user interface displayed on a user device, and based on the obtained indoor environment information and outdoor environment information obtained from the user device via the communicator, enter the pet mode”.  However, Salem describes an HVAC system that adaptively maintains a defined and adjustable comfort zone. Salem teaches:
…based on a command for entering the pet mode input via a notification user interface displayed on a user device, and based on the obtained indoor environment information and outdoor environment information obtained from the user device via the communicator, enter the pet mode. Salem: Paragraph [0066] (“The CMCDs HVAC control interface controls fans and heating and cooling equipment of the HVAC components to maintain an environment of the defined treatment region within the comfort zone range… Because the comfort zone range is dynamically adjusted in relation to comfort target occupancy and indoor and outdoor conditions, better comfort control can be achieved while optimizing energy expenditure that is required to maintain comfort for facility occupants.”) Salem: Paragraph [0068] (“… a method of operating a user interface to send data via the communication interface... The communication interface can be accessed via one or more commands or signals sent to the communication interface.”) Salem: Paragraph [0008] (“Further, the comfort target can comprise one or more of … a pet...”) Salem: Paragraph [0065] (“HVAC system components are operated through command signals…”) Salem: Paragraph [0054] (“The mobile device 285 may be utilized by a person (or comfort target) through an app installed on the mobile device 285 or through a web interface accessed through mobile device 285 to provide inputs or controls to the [comfort management control devices] CMCD 220 (FIG. 5, for example, shows a user changing an initial set point parameter 510 through an app installed in mobile device 285). Such inputs may be in addition to or in lieu of inputs provided through user interface 221. In one embodiment, a user interface 221 may comprise a touch-enabled screen… to allow interaction with a user. An exemplary CMCD 220 is shown in FIG. 4, with a user interface 221 implemented as a touch screen, with a user entering an initial set point parameter 410. In various other embodiments, the user interface 221 of CMCD 220 may be configured to display … Salem: Paragraph [0013] (“…entering the configuration data though a user interface … communicatively coupled to the communication transceiver…”) [The command from the user on the touch-enabled screen of the user interface to operate the HVAC system to adjust comfort zone range based on comfort target occupancy (which reads on “a pet”) and indoor and outdoor conditions reads on “enter the pet mode”. FIGS. 4 and 5 illustrate “a notification UI displayed”.  As shown in FIG. 2, the user interface communicatively coupled to the communication transceiver reads on “obtained from the user device via the communicator”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Heintzelman, Suzuki, Lambert, and Salem before them, to include that based on a command for entering the pet mode input via a notification UI displayed on a user device based on the obtained indoor environment information and outdoor environment information being obtained from the user device via the communicator, enter the pet mode as taught in Salem because the references are in the same field of endeavor as the claimed invention and they are focused on improving comfort conditions of an occupant in a room, such as a pet.
One of ordinary skill in the art at the time of the invention would have been motivated to do this modification because, in response to a command, the comfort zone range is dynamically adjusted in relation to comfort target occupancy and indoor and outdoor conditions, better comfort control can be achieved while optimizing energy expenditure that is required to maintain comfort for facility occupants, such as a pet. Salem
Regarding claim 8, Heintzelman, Suzuki, Lambert, and Salem teach all the claimed features of claim 7, from which claim 8 depends. Heintzelman also teaches: 
The air conditioner according to claim 7, 
wherein, based on an indoor environment of the house being beyond a threshold humidity and a threshold temperature range corresponding to the pet according to the obtained indoor environment information, Heintzelman: Paragraph [0078] (“…a set of rules or algorithms that may be used to identify certain conditions within or near the building or residence and determine if a recommendation should be made to a pet owner or a pet caretaker, as will be described in more detail herein. A set of rules may include at least one rule, two or more rules, three or more rules, etc. Each rule may define one or more events that include one or more detectable conditions that when present may be indicative of an alert condition. The one or more detectable or sensed condition are indicative of a condition of the space in which the pet (e.g., pet 5) resides may be data available from any of, but not limited to, the sensors 206 described herein.”) Heintzelman: Paragraph [0088] (“Yet another example rule may define the rule defined events as no motion, a temperature (indoor or outdoor depending on the location of pet) above a predetermined threshold, a humidity (indoor or outdoor depending on the location of pet) above a predetermined threshold where all of the motion, temperature and humidity criteria are met for a predetermined length of time 506, 518.”) the notification UI is displayed on the user device. Heintzelman: Paragraph [0072] (“In one example, the user interface 82, 83 may be a physical user interface that is accessible at the HVAC controller 22 or the security system controller 38, and may include a display and/or a distinct keypad. The display may be any suitable display.”) Heintzelman: Paragraph [0080] (“…the controller 204 determines that a recommendation or notification be sent to the pet owner's device 226 and/or to the pet caretaker's [The recommendation or notification sent to the remote device 226 to be displayed reads on “the notification UI is displayed on the user device”.]
 Claims 15 and 16 recite a method that is implementing the functions of claims 7 and 8 with substantially the same limitations, respectively.  Therefore, the rejections applied to claims 7 and 8 above also apply to claims 15 and 16.
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US Patent Publication No. 2018/0313565 A1 to Mahar et al. describes offering a user the comforts of automatically controlling HVAC settings based at least in part on an alarm. The automation system may provide automatically meet desired HVAC conditions at select times and provide a more comfortable living situation. In some embodiments, the increased comfort level may enable or ease household activities.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117